Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of March 19,
2013, amends that certain employment agreement, dated May 12, 2006, as amended
as of September 5, 2008 and as of December 26, 2008 (collectively, the
“Employment Agreement”), between CSS Industries, Inc., a Delaware corporation
(“CSS”), and Christopher J. Munyan (“Executive”).

WHEREAS, CSS and the Executive previously entered into the Employment Agreement,
which, among other things, provides for the employment of the Executive by CSS
in the position of President and Chief Executive Officer;

WHEREAS, the parties desire to amend the Employment Agreement to modify the term
of the Executive’s employment with CSS and to modify certain severance benefits
that the Executive is eligible to receive in the event that his employment with
CSS is terminated by CSS without cause;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

1. Amendment and Restatement of Section 1. The parties acknowledge and agree
that Section 1 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

1. Contract Term - The term of your employment will extend until June 30, 2015,
unless terminated earlier by you or by CSS at any time as provided herein.
Commencing with the calendar year 2014, the term of the Executive’s employment
with CSS shall renew each year for a two (2) year term unless either the
Executive or CSS gives notice of non-renewal at least ninety (90) days prior to
July 1 of such year.

2. Amendment and Restatement of Section 4. The parties acknowledge and agree
that Section 4 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

4. Employment Status; Severance Pay - Your employment status with CSS will be
that of an employee at-will, and thus this employment status is subject to
termination by either you or CSS at any time. However, in the event that CSS
terminates your employment without cause either (i) during the term hereof,
including any renewal term, or (ii) after the expiration of this letter
agreement, but only if this letter agreement has expired because CSS provides
you with notice of non-renewal as provided in Section 1 hereof, and subject to
your compliance with the terms and conditions of this letter agreement, CSS will
pay you an amount equal to twenty-four (24) months of your then-current annual
base salary (less applicable tax withholdings and payroll deductions), such
amount reduced by and to the extent of any earnings and other compensation
received by you or accrued for your benefit for your services (whether as an
employee or as an independent contractor) during the period commencing on the
day following the one year anniversary of your termination. In addition to the
foregoing, in the event that CSS terminates your employment without cause as
provided in the immediately preceding sentence, and subject to your compliance
with the terms and conditions of this letter agreement, CSS will make the
services of an “outplacement” firm available to you to assist you in finding new
employment; provided, however, that CSS’ expenditures to make such services
available to you shall not exceed the aggregate amount of $6,500. For purposes
of this letter agreement, termination “without cause” means termination other
than termination resulting from or related to your breach of any of your
obligations under this letter agreement, your failure to comply with any lawful
directive of CSS’ Chairman of the Board of Directors or the Board of Directors
of CSS, your failure to comply with CSS’ Code of Ethics, your conviction of a
felony or of any moral turpitude crime, or your willful or intentional
engagement in conduct injurious to CSS or any of its affiliates.

 

1



--------------------------------------------------------------------------------

The foregoing payment obligation, and the foregoing obligation to make
“outplacement” services available to you, is contingent upon (x) receipt by CSS
of a valid and fully effective release (in form and substance reasonably
satisfactory to CSS) of all claims of any nature which you might have at such
time against CSS, its affiliates and their respective officers, directors and
agents, excepting therefrom only any payments due to you from CSS pursuant to
this paragraph, and (y) your resignation from all positions of any nature which
you may then hold with CSS and its affiliates. If you are eligible to receive
the foregoing payment, such amount will be paid to you in equal installments,
with such installments being paid on the then-applicable paydays for CSS
executives over the designated period, commencing within sixty (60) days
following your termination date, unless delay is required as described in
Section 10(b) herein.

In addition, if you are eligible to receive severance pay under the terms of
this letter agreement, and if you elect health care continuation coverage under
the Consolidated Omnibus Reconciliation Act (“COBRA”) following termination of
your employment, CSS will pay for a portion of the monthly COBRA premium, on the
same basis as CSS pays for a portion of such coverage for active employees,
until the earlier of the date upon which (a) severance payments are no longer
paid to you hereunder, (b) you no longer qualify to receive COBRA benefits, or
(c) you elect to discontinue health care continuation coverage under COBRA. If
you elect to continue health care continuation coverage under COBRA, normal
employee premium deductions will be made from your severance pay.

Further, if you are eligible to receive severance pay under the terms of this
letter agreement, you covenant and agree that commencing with the one year
anniversary of the date of your termination you will promptly advise CSS in
writing on a bi-weekly basis of any earnings and other compensation received by
you or accrued for your benefit for your services (whether as an employee or as
an independent contractor) during the period commencing on the day following the
one year anniversary of your termination.

 

2



--------------------------------------------------------------------------------

3. Miscellaneous. Except as expressly modified hereby, the Employment Agreement
remains in full force and effect. Upon the execution and delivery hereof, the
Employment Agreement shall thereupon be deemed to be amended as hereinabove set
forth, and this Amendment and the Employment Agreement shall henceforth be read,
taken and construed as one and the same instrument. This Amendment may be
executed in counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party.

IN WITNESS WHEREOF, this Amendment has been executed by CSS and by the Executive
as of the date first above written.

 

CSS INDUSTRIES, INC. (“CSS”)

By:

 

/s/ Jack Farber

 

Jack Farber

 

Chairman of the Board of Directors

/s/ Christopher J. Munyan

Christopher J. Munyan (“Executive”)

 

3